Citation Nr: 0010193	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis 
including as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for various disorders including 
multiple sclerosis including as secondary to AO exposure.

The veteran provided testimony before a Hearing Officer at 
the RO in June 1996, a transcript of which has been 
associated with the claims file.

In September 1996 the RO Hearing Officer affirmed the 
determinations previously entered.

In January 1998, after adjudicating other claims then pending 
on appeal, the Board remanded to the RO the claim of 
entitlement to service connection for multiple sclerosis 
including as secondary to AO exposure.

In December 1999 the RO affirmed the denial of entitlement to 
service connection for multiple sclerosis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for multiple 
sclerosis including as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
sclerosis including as secondary to AO exposure is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain no evidence or 
findings of multiple sclerosis.  Service personnel records 
show that he had foreign service for 10 months and 20 days.  
His record of service (DD-214) shows he was awarded the 
Combat Infantryman Badge, Purple Heart, Vietnam Service 
Medal, and Vietnam Campaign Medal.

The veteran was hospitalized by VA during February 1983.  The 
discharge diagnosis was multiple sclerosis.

A May 1983 VA special neurological examination report shows 
the veteran reported his essential problem had started one 
year earlier.  The pertinent diagnosis shows the veteran had 
a neurological disease apparently diagnosed as a 
demyelinating disorder.

Probable multiple sclerosis was diagnosed when the veteran 
was examined by VA in June 1986.

Multiple sclerosis was included as a discharge diagnosis in 
connection with VA hospitalization during October and 
November 1986.

Documentation on file shows the veteran was awarded 
disability benefits from the Social Security Administration 
in November 1986.

On file is a record of a private hospital admission in June 
1996 for treatment of an exacerbation of multiple sclerosis.

Additional VA and private medical documentation including 
references to treatment of multiple sclerosis has been 
associated with the claims file.

The veteran presented testimony referable to symptomatology 
he believed was consistent with multiple sclerosis in service 
before a Hearing Officer at the RO in June 1996.  A 
transcript of his testimony has been associated with the 
claims file.  

Multiple sclerosis was reported by history when the veteran 
was examined by VA in November 1996.

The Board remanded the veteran's claim to the RO in January 
1998 for the purpose of obtaining and associating with the 
claims file records referable to claimed treatment for 
multiple sclerosis by Kaiser Permanente in the 1970's.  All 
efforts by the RO and the veteran to obtain such records were 
unsuccessful and that private medical group advised that any 
such records would have already been destroyed.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

If not shown during service, service connection may be 
granted for multiple sclerosis if shown disabling to a 
compensable degree during the seven year period following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1999).

An herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-274, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following disease shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease, consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

Effective November 7, 1996, presumptive service connection is 
also warranted for acute and subacute peripheral neuropathy 
and prostate cancer under 38 C.F.R. § 3.309(e).  See 61 Fed. 
Reg. 57586-57589 (1996) (codified at 38 C.F.R. § 3.307, 
3.309).



For the purpose of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1 year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  Presumptive 
service connection is warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  Furthermore, the Secretary of VA formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not for certain conditions, or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.309(d) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  

The Court held that both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in service presumption of exposure to an 
herbicide agent.

Under the law, a person who submits a claim for a benefit 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his/her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The Court of Appeals held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in 
service [disease or injury] and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (citing Murphy, at 81).

The issue of whether the veteran currently has presumptive AO 
disorders or whether he developed the post-service disability 
secondary to AO exposure during his period of service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. at 93.  The record does not 
reflect that the veteran has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although he is competent to testify as to 
observable symptoms, he is not competent to provide evidence 
or opinion that the observable symptoms are manifestations of 
chronic pathology or diagnose disability.  See Savage v. 
Gober, 10 Vet. App.  489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

In the instant case, there is no medical diagnosis on file 
identifying any of the conditions listed at 38 C.F.R. 
§ 3.309(e) for presumptive service connection based on 
herbicide exposure.  Therefore, the veteran is not entitled 
to service connection on a presumptive basis.


Furthermore, pursuant to the Court's holding in McCartt, 
supra, even if the veteran actually served in Vietnam, he is 
not entitled to the presumption that he was exposed to AO 
during that period either.

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that multiple sclerosis was 
incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the Board finds that the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for multiple sclerosis including as secondary to 
AO exposure.  Initially, it well to note that multiple 
sclerosis was not shown in service and not diagnosed until 
many years thereafter.  Presumptive service connection for 
this disorder is not warranted as it was not shown disabling 
to a compensable degree during the seven year period 
following service.  Additionally, there is no competent 
medical evidence of record linking the post service reported 
multiple sclerosis to the veteran's period of service 
including on the basis of AO exposure.

The Board notes that the only evidence submitted to show that 
the veteran has multiple sclerosis as secondary to service 
and/or AO exposure therein is the veteran himself.  Such a 
determination of medical diagnosis requires competent medical 
evidence in order to have probative value.  Caluza at 504; 
Grottveit at 93.

Nothing in the claims folder shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim of service 
connection for multiple sclerosis.  Grottveit at 93; Caluza 
at 504.


The substantial post service VA and non-VA medical evidence 
of record shows that none of the examiners linked the 
veteran's multiple sclerosis to service and/or AO exposure 
therein.  The Board cannot substitute its own unsubstantiated 
opinion for that of a competent medical professional.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, the Board must conclude that the veteran's claim 
for service connection for multiple sclerosis including as 
secondary to AO exposure is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied sub. Nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court's interpretation of 
38 U.S.C.A. § 5107(a) and held that VA has no duty to assist 
the claimant in the development of a not well grounded claim.  
However, where an application for benefits is not complete 
and VA is on notice through a veteran's assertion of hearsay 
medical evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) to inform the veteran 
of the evidence necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In the 
instant case, the veteran has not identified any evidence 
which has not already been requested and/or obtained.

For the reasons stated above, the Board concludes that the RO 
has complied with its duty to inform under 38 U.S.C.A. 
§ 5103, and VA has no further duty to assist the veteran with 
respect to his claim.  See Robinette, 8 Vet. App. 69; see 
also McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
multiple sclerosis including as secondary to AO exposure.

As the veteran's claim of entitlement to service connection 
for multiple sclerosis including as secondary to AO exposure 
is not well grounded, the appeal is denied.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for multiple sclerosis 
including as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


